DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.9822923, claims 1-23 of U.S. Patent No. 9982834, and claims 1-24 of U.S. Patent No. 10641430. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the subject patents contain all the limitations in the present claims with minor changes in wording.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 8 it is unclear what portion of the first end and second end are meant to be parallel to the first axis and z-axis. Further in claim 8 it is unclear how the z-axis is defined. In claim 24 it is unclear how the first element, second element, fine suspension device and mechanical assembly are meant to be arranged, as it is unclear what element is being referenced as “whichever of the first element and the second element is directly coupled to the fine suspension device” or “whichever of the first element and the second element is not directly coupled to the fine suspension device” as neither element was previously claimed as being directly coupled to the fine suspension device. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-9,13,15,16,18-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryngelson et al(US6719258).
	[claim 1] Bryngelson teaches a suspension apparatus for use with a first element(13) and a second element(15) travelling along a first axis, comprising: a fine suspension device(54) directly coupled to the first element or the second element(first element), wherein the fine suspension device operates on a fine suspension travel axis, and wherein the first axis is not parallel to the fine suspension travel axis(as seen in figure 4), a mechanical assembly(68,76,84) comprising a bearing system(68,60) directly coupled to whichever of the first element and the second element is directly coupled to the fine suspension device, and a lever arm(76) directly coupled to the bearing system and directly coupled to whichever of the first element and the second element is not directly coupled to the fine suspension device(second element), wherein the mechanical assembly transfers movement of the first element relative to the second element to the fine suspension device, and a coarse suspension device(30) directly coupled to both the first element and the second element but not directly coupled to the fine suspension device or the mechanical assembly, wherein the coarse suspension device is arranged to operate parallel to the first axis. 
	[claim 2] wherein the lever arm comprises a first segment(76) directly coupled to a second segment(84), the first segment being directly coupled to the bearing system, the second segment being directly coupled to whichever of the first element and second element is not directly coupled to the fine suspension device(second element). 
	[claim 4] wherein the coarse suspension device comprises a pneumatic device(air spring). 
	[claim 5] wherein the coarse suspension device further comprises an air reservoir(air source not shown, detailed at C6 L6-9) coupled to the pneumatic device. 
	[claim 6] wherein the pneumatic device comprises an air spring(C3 L14). 
	[claim 7] wherein the coarse suspension device comprises at least one mechanical spring. 
	[claim 8] wherein the first element comprises a support mount(13), the second element comprises a payload(15), the coarse suspension device further comprises a first end(at 56) and a second end(at 90), the first end coupled to the support mount and the second end is coupled to the payload, and the first end and the second end are parallel to both the first axis and a z-axis. 
	[claim 9] wherein the second element comprises a weight and wherein the coarse suspension device is configured to adapt to the weight of the second element to maintain a position of the first element relative to the second element within an established coarse position range(by control means, switch 154, C5 L63-C6 L9).
	[claim 13] further comprising a seat(ABS, not shown) supported by one of the first element and second element. 
	[claim 15] Bryngelson teaches a vehicle seat suspension system(ABS) comprising a support mount(13), a payload(15) including a vehicle seat(not shown, ABS), the support mount and the payload being movable along a first axis, and a suspension apparatus coupled to the support mount and the payload, the suspension apparatus comprising a fine suspension device(54) directly coupled to the support mount or the payload(support mount), wherein the fine suspension device operates on a fine suspension travel axis, and wherein the first axis is not parallel to the fine suspension travel axis(fig 4), a mechanical assembly(68,76,84) comprising a bearing system(68,60) directly coupled to whichever of the support mount and the payload is directly coupled to the fine suspension device, and a lever arm(76) directly coupled to the bearing system and directly coupled to whichever of the support mount and the payload is not directly coupled to the fine suspension device, wherein the mechanical assembly transfers movement of the support mount relative to the payload to the fine suspension device and a coarse suspension device(30) directly coupled to both the support mount and the payload but not directly coupled to the fine suspension device or the mechanical assembly, wherein the coarse suspension device is arranged to operate parallel to the first axis. 
	[claim 16] wherein the lever arm comprises a first segment(76) directly coupled to a second segment(84), the first segment being directly coupled to the bearing system, the second segment being directly coupled to whichever of the support mount and the payload is not directly coupled to the fine suspension device.
	[claim 18] wherein the coarse suspension device comprises an air spring(C3 L14). 
	[claim 19] wherein the fine suspension device and the bearing system are each directly coupled to the support mount, and the lever arm is directly coupled to the payload(figs 3,4).
	[claim 20] Bryngelson further teaches a method for reducing vibration(ABS), comprising absorbing energy transferred along a first axis between a first element(13) and a second element(15) utilizing a mechanical assembly(68,76,84), a fine suspension device(54) and a coarse suspension device(30), wherein the mechanical assembly is configured to change position according to an amount of energy transferred between the first element and the second element, wherein the fine suspension device operates along a second axis and absorbs energy transferred along the first axis according to the change in positon of the mechanical assembly, wherein the coarse suspension device operates in parallel with the first axis independently of the fine suspension device, the coarse suspension device absorbing energy transferred along the first axis according to movement of at least one of the first element and the second element, and wherein the first axis and the second axis are arranged at a non-zero angle relative each other(fig 4). 
	[claim 21] wherein the coarse suspension device is directly coupled to both the first element and the second element but not directly coupled to the fine suspension device or the mechanical assembly. 
	[claim 22] wherein the coarse suspension device comprises an air spring(C3 L14). 
	[claim 23] wherein absorbing energy transferred along the first axis between the first element and the second element comprises passively absorbing energy. 
	[claim 24] wherein the mechanical assembly comprises a bearing system(68, 60) directly coupled to whichever of the first element and the second element is directly coupled to the fine suspension device, and a lever arm(76) directly coupled to the bearing system and directly coupled to whichever of the first element and the second element is not directly coupled to the fine suspension device, wherein the mechanical assembly transfers movement of the first element relative to the second element to the fine suspension device. 
	[claim 25] wherein the lever arm comprises a first segment(76) directly coupled to a second segment(84), the first segment being directly coupled to the bearing system, and the second segment being directly coupled to whichever of the first element and the second element is not directly coupled to the fine suspension device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelson as applied to claim 1 above and further in view of Beard(US5975508).
	[claim 10-12] Bryngelson teaches a suspension apparatus as detailed above, with a control means(154) for the pneumatic device comprising the coarse suspension device(30), that adjusts the coarse suspension device by inflating or deflating the pneumatic device(C5 L63- C6 L9). Bryngelson however does not teach that the apparatus comprises a position sensor to detect the position of the second element relative a predetermined position, and a controller configured to receive a signal from the position sensor, and the controller being configured to adjust the coarse suspension device to return the second element to a predetermined positon in response to the signal from the position sensor. Beard teaches a similar suspension apparatus which uses a position sensor to send a signal to a controller to control a suspension device to maintain a supported seat in a predetermined position(Beard C3 L7-16). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a position sensor and controller to control the adjustment of the coarse suspension device to maintain the second element in a predetermined position, as this would allow for automated control of the positon of the second element, as taught by Beard. 
	[claim 14] Bryngelson teaches a device as detailed above, with a parallelogram linkage connecting the first and second elements, Bryngelson however does not teach the use of a scissor linkage coupled between the first and second elements to guide motion of the first element relative the second element. Beard teaches a similar suspension apparatus that uses either a scissor linkage(fig 4) or a parallelogram linkage(fig 5), teaching that they are equivalent structures. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a scissor linkage in place of the parallelogram linkage of Bryngelson, as they are the obvious functional equivalents of one another as taught by Beard. 

Allowable Subject Matter
Claims 3,17 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632